912 F.2d 466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stella WHITE, (Widow of Charlie White), Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-3310.
United States Court of Appeals, Sixth Circuit.
Aug. 27, 1990.

Before BOYCE F. MARTIN and WELLFORD, Circuit Judges and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the respondent's motion to dismiss the petition for review as premature.  The petitioner has not responded.


2
A review of the documents before the court indicates that the decision of the Benefits Review Board was entered March 27, 1990.  Petitioner filed a petition for review in this court on April 9, 1990.  However, the respondent filed a motion for reconsideration with the Board on April 23, 1990.


3
This court lacks jurisdiction in this case.  A motion for reconsideration of a Benefits Review Board's decision is timely if it is filed with the Board within thirty days of the Board's decision.  The time for filing a petition to review is tolled and runs anew from the date of the order denying the motion to reconsider.  20 C.F.R. Sec. 802.407;  Jones v. Illinois Cent. Gulf R.R., 846 F.2d 1099, 1102 n. 3 (7th Cir.1988);  Danko v. Director, Office of Workers' Compensation Programs, 846 F.2d 366, 368 n. 1 (6th Cir.1988);  Bolling v. Director, Office of Workers' Compensation Programs, 823 F.2d 165, 166 (6th Cir.1987) (order);  Arch Mineral Corp. v. Director, Office of Workers' Compensation Programs, 798 F.2d 215, 219 (7th Cir.1986).  The motion to reconsider in the instant case was filed within that thirty day period and tolled the time.  The petition for review is premature.


4
It is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed.  Rule 8, Rules of the Sixth Circuit.